


Aflac Incorporated 1st Quarter 2014 10-Q [afl-331201410q.htm]
EXHIBIT 10.47


EMPLOYMENT AGREEMENT
THIS AGREEMENT, is made and entered into as of November 1, 2011, by and between
American Family Life Assurance Company of Columbus, a Nebraska corporation,
(hereinafter referred to as "Corporation,") and Eric Kirsch (hereinafter
referred to as "Employee)”;
W I T N E S S E T H T H A T
WHEREAS, Corporation and Employee desire to enter into an Employment Agreement
and to set forth the terms and conditions of Employee’s employment by
Corporation as its First Senior Vice President, Global Chief Investment Officer;
NOW, THEREFORE, the parties, for and in consideration of the mutual covenants
and agreements hereinafter contained, do contract and agree as follows, to-wit:
1.
Purpose and Employment. The purpose of this Agreement is to define the
relationship between Corporation as an employer and Employee as an employee and
First Senior Vice President, Global Chief Investment Officer.



2.Duties. Employee agrees to provide, as a member of the executive management
team, management services as Global Chief Investment Officer to Corporation and
its “Affiliates” on a full-time and exclusive basis; provided, however, nothing
shall preclude Employee from engaging in charitable and community affairs or
managing his own or his family's personal investments. For purposes of this
Agreement, “Affiliates” shall mean all legal entities that control, are
controlled by or are under common control with Corporation, where “control”
means the possession, directly or indirectly, of the power to direct the
management and policies of an entity whether through the ownership of voting
securities, contract or otherwise. Subject to the satisfactory performance of
his duties and the extension of this Agreement by its terms, Employee shall be
promoted to Executive Vice President, Global Chief Investment Officer on the
first anniversary of this Agreement.


3.Performance. Employee agrees to devote all necessary time and his best efforts
in the performance of his duties as Global Chief Investment Officer on behalf of
Corporation and its Affiliates.


4.Term. The term of this Agreement shall begin on the date set forth above and
shall continue until December 31, 2012, unless extended or sooner terminated as
hereinafter provided. On an annual basis beginning on January 1, 2013, the
scheduled term of this Agreement shall be extended for additional one year
periods unless written notice of termination is given prior to such annual date
by one party to the other party that the Agreement will not be extended by its
terms. It is further understood and agreed that the covenants set forth in
Paragraph 14 shall survive the term of this Agreement.


5.Base Salary. For all the services rendered by Employee during the term of this
Agreement, Corporation shall pay Employee a “Base Salary” at an annual rate as
set forth in the “Schedule of Compensation” (hereinafter the “Base Salary”)
attached hereto as Exhibit A, less withholding for taxes and deductions for
other appropriate items, said salary to be payable in accordance with
Corporation's normal payroll procedures. The Base

1

--------------------------------------------------------------------------------




Salary may be increased annually, in the Corporation’s Compensation Committee’s
(hereinafter the “Committee”) sole discretion, during the term of this
Agreement.


6.Adjustments to Base Salary. If Corporation exercises its discretion to
increase Employee’s Base Salary as provided for in Paragraph 5, Corporation and
Employee shall memorialize any such increase by entering the change on a new
"Schedule of Compensation," duly signed by the proper officers of Corporation
and by Employee, that will replace and supersede the then-current Exhibit A
attached hereto. If an increase in Base Salary is entered on said new Schedule,
said entry shall constitute an amendment to this Agreement as of the date of
said entry and shall supersede the Base Salary provided for in Paragraph 5 and
any other increases in Employee's base salary previously entered on said
Schedule.


7.Management Incentive Plan. In addition to the Base Salary paid to Employee
pursuant to Paragraph 5, Corporation shall for each calendar year of Employee's
employment by Corporation during the term of this Agreement, beginning with the
calendar year 2011, pay Employee, as performance bonus compensation, an amount
determined each year under Corporation’s current Management Incentive Plan (MIP)
with a target bonus level based on at least two (2) times Employee’s annual base
salary. For calendar year 2011, Employee acknowledges and agrees that he will
receive a pro rata MIP bonus based on the number of days in calendar year 2011
that he has worked. Thus, Employee shall be entitled to 16-2/3% of the bonus, to
which he would otherwise have been entitled, had he been employed by Corporation
on January 1, 2011. For calendar year 2012, Corporation agrees that Employee’s
MIP bonus will be no less than two (2) times Employee’s annual base salary. Said
2012 bonus will be paid in February of 2013. In the event of Employee’s
Separation From Service during the calendar year 2012 by Corporation With Cause
or by Employee Without Good Reason, Employee’s 2012 MIP bonus is subject to
pro-ration based on the number of days in calendar year 2012 that he actually
worked. In the event Corporation terminates Employee’s employment without Cause
or Employee resigns with Good Reason during the calendar year 2011 or 2012,
Corporation will pay Employee a MIP bonus equal to two (2) times his Base
Salary. Nothing in this paragraph shall preclude Employee from receiving
additional discretionary bonuses approved by the Chief Executive Officer or the
Board of Directors of Corporation (hereinafter the “Board”). Amounts payable to
Employee under the MIP or other approved bonus plan shall be payable in such
manner, at such times and in such forms, as prescribed by the terms of the
Management Incentive Plan or other approved bonus plan.


8.Equity Grants. No later than November 10, 2011, Employee shall be awarded an
annual equity grant with a total value on the date of issue of $1,000,000
calculated using an adjusted Black Scholes model (for stock option awards)
and/or the value of the shares on the date of issue (for restricted stock
awards) as may be applicable. All grants, whether stock option or restricted
stock award, shall be subject to the terms and conditions of the then-current
(based on date of grant) Corporation Stock Option Plan, Long-Term Incentive
Plan, and any applicable agreements and notices.


9.Employee benefits. Employee shall be eligible to participate with other
employees of the Corporation in all fringe benefit programs applicable to
employees generally which may be authorized and adopted from time to time by the
Board. In addition, Corporation shall furnish to Employee such other "fringe" or
employee benefits as are provided to key

2

--------------------------------------------------------------------------------




executive employees of Corporation and such additional employee benefits which
the Compensation Committee shall determine to be appropriate to Employee's
duties and responsibilities as Global Chief Investment Officer.


10.Working facilities and expenses. Employee shall be provided with an office,
books, periodicals, stenographic and technical help, and such other facilities,
equipment, supplies and services suitable to his position and adequate for the
performance of his duties. Employee shall initially be based in New York, New
York and shall travel for Corporation’s business on an as needed basis.


Any expense reimbursements made to satisfy the terms of this Paragraph 10 shall
be timely submitted by Employee, in accordance with Corporation’s policies and
paid as soon as practicable but no later than 90 days after Employee submits
evidence of such expenses to Corporation (which payment date shall in no event
be later than the last day of the calendar year following the calendar year in
which the expense was incurred). The amount of such reimbursements during any
calendar year shall not affect the benefits provided in any other calendar year,
and the right to any benefits under this paragraph shall not be subject to
liquidation or exchange for another benefit.
11.Vacation. Employee shall be entitled to his vacation time with pay during
each calendar year in accordance with Corporation's vacation policy for senior
executive employees. In addition, Employee shall be entitled to such holidays as
Corporation shall recognize for its employees generally.


12.Sickness and Total Disability. Employee's absence from work because of
illness or injury (not resulting in Employee becoming "Totally Disabled," as
defined below) shall not result in any adjustment in Employee's Base Salary or
other benefits under this Agreement. For purposes of this Agreement, the term
"Totally Disabled" or "Total Disability" shall mean Employee's inability to
adequately perform his executive and management duties with or without a
reasonable accommodation on account of illness or injury for more than twelve
(12) consecutive weeks. It is understood that Employee's occasional sickness or
other incapacity of short duration may not result in him being or becoming
Totally Disabled. However, such illness or incapacity could constitute
Employee's being or becoming Totally Disabled if such illness or incapacity is
prolonged or recurring.


13.Termination. Notwithstanding any other provision in this Agreement, this
Agreement may be terminated at any time by either party in accordance with the
following terms:


(A)“Termination Date”. For purposes of this Agreement, the “Termination Date”
shall mean the earlier of the termination date set forth in the written notice
provided by the terminating party to the non-terminating party or the date on
which Employee is directed to cease providing services to Corporation.


(B)“Separation from Service”. For purposes of this Agreement, the term
“Separation from Service” shall mean that Employee separates from service with
Corporation and all Affiliates, as defined in Internal Revenue Code Section 409A
and guidance issued thereunder (“Section 409A”). As a general overview of the
requirements of Section 409A in regard to the definition of “Separation from
Service”, an employee separates from service if the employee dies, retires, or
otherwise has a

3

--------------------------------------------------------------------------------




termination of employment with the Corporation or any of its Affiliates,
determined in accordance with the following:


(1)Leaves of Absence. The employment relationship is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months, or,
if longer, so long as the Employee retains a right to reemployment with
Corporation under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the Employee will return to perform services for an affiliate.
If the period of leave exceeds six (6) months and the Employee does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six (6)-month period. Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the employee to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty-nine (29)-month period of
absence shall be substituted for such six (6)-month period.


(2)Status Change. Generally, if an employee performs services both as an
employee and an independent contractor, the employee must separate from service
both as an employee and as an independent contractor pursuant to standards set
forth in Treasury Regulations to be treated as having a Separation from Service.
However, if Employee provides services to the Corporation or any of its
Affiliates as an employee and as a member of the Board of Directors, the
services provided as a director are not taken into account in determining
whether Employee has a separation from service as an employee for purposes of
this Agreement.


(3)Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
employer and the employee reasonably anticipate that (i) no further services
will be performed after a certain date, or (ii) the level of bona fide services
Employee will perform after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 50 percent of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding thirty-six (36)-month
period. Facts and circumstances to be considered in making this determination
include, but are not limited to, whether Employee continues to be treated as an
employee for other purposes (such as continuation of salary and participation in
employee benefit programs), whether similarly-situated service providers have
been treated consistently, and whether Employee is permitted, and realistically
available, to perform services for other service recipients in the same line of
business. For periods during which an employee is on a paid bona fide leave of
absence and has not otherwise terminated employment as described in subparagraph
(1)

4

--------------------------------------------------------------------------------




above, for purposes of this subparagraph, the employee is treated as providing
bona fide services at a level equal to the level of services that the employee
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which an employee is on an
unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this subsection (including for purposes of
determining the applicable thirty-six (36)-month period).


(C)Death. In the event of Employee's death, this Agreement shall terminate
immediately and Corporation shall only be obligated to pay Employee’s family or
estate Employee’s pro-rated Base Salary earned through the date of Employee’s
death.
(D)Termination by Corporation with “Cause.”


(1)Corporation may terminate Employee’s employment at any time for “Cause” by
providing Employee with at least five (5) days written notice. At its sole
discretion, however, Corporation may direct Employee to cease rendering services
to Corporation prior to the expiration of the five-day notice period.


(2)For purposes of this Agreement, “Cause” shall mean:


i.
the failure of Employee to substantially perform his executive and management
duties;



ii.
any conduct by Employee involving moral turpitude;



iii.
any conduct by Employee that causes material injury or damage to the goodwill,
reputation or business of Corporation;



iv.
Employee’s commission or conviction of, or pleading guilty or nolo contendere
(or any similar plea or admission) to, a felony or a criminal act involving
dishonesty or other moral turpitude;



v.
any material breach of Corporation’s policies and practices, which are known or
reasonably should have been known by Employee, or a violation of laws applicable
to him in his capacity as an employee or executive of Corporation or applicable
to Corporation or any of its Affiliates;



vi.
Employee’s Total Disability as defined in Paragraph 12;



vii.
any use of illegal drugs, abuse of other controlled substances or working under
the influence of alcohol or other controlled substances; or



viii.
any breach by Employee of any obligation under this Agreement.


5

--------------------------------------------------------------------------------






(3)Notwithstanding the foregoing, Corporation shall have Cause to terminate
Employee’s employment under this Agreement for a reason stated in items i, iii,
and viii above only if (i) Corporation first provides Employee with a written
statement of the grounds upon which Corporation’s claim of Cause is based; and
(ii) Employee is given ten (10) business days to substantially cure or correct
the events which gave rise to Corporation’s claim of Cause. In the event that
Employee is unable to substantially cure or correct the events which gave rise
to Corporation’s claim of Cause, the Termination Date shall be the earlier of
(i) the date Employee provides notice to Corporation that he will not cure or
correct the events which gave rise to Corporation’s claim of Cause, or (ii) the
expiration of the ten-day cure or correction period. If Corporation’s Cause to
terminate Employee’s employment under this Agreement is for a reason stated in
items ii, iv, v, vi, and vii above, Corporation shall have no obligation to
provide Employee with an opportunity to cure or correct the events which gave
rise to Corporation’s claim of Cause.


(4)If Corporation terminates Employee’s employment for Cause, Corporation shall
be obligated to pay Employee as follows:


i.
pay Employee his Base Salary as provided for in Paragraph 5 of this Agreement
through the Termination Date; provided, however that, to the extent any such
amount is payable for the period after Employee stops providing services to
Corporation and is not exempt from Section 409A, such amount will be paid in a
single lump sum upon the day after the six (6) month anniversary of his
Separation from Service;



ii.
continue to honor all fully vested stock options, subject to the terms and
conditions of the applicable stock option grant or agreement, which were granted
to Employee prior to the Termination Date; and



iii.
provide Employee with all fringe and other employee benefits as described in
this Agreement through the Termination Date. Notwithstanding the foregoing,
after the employee stops rendering services on behalf of Corporation, Employee
shall not actively participate in any retirement plan qualified under Section
401(a), Section 401(k), any employee stock purchase plan under Internal Revenue
Code Section 423 (hereinafter the “Section 423”), any fully insured benefit for
which the insurer does not allow post-employment participation, or any other
plan or benefit that Corporation or the third-party insurer of such benefit
reasonably determines is not suitable or available for post-employment
participation. In addition, Employee’s 2012 MIP bonus is subject to pro-ration
based on the number of days in calendar year 2012 that he actually worked
pursuant to Paragraph 7 of this Agreement.


6

--------------------------------------------------------------------------------






(E)Termination by Corporation Without Cause.


(1)Corporation may terminate Employee’s employment at any time during the term
of the Agreement without Cause by providing Employee with at least sixty (60)
days written notice. At its sole discretion, however, Corporation may direct
Employee to cease rendering services to Corporation prior to the expiration of
the sixty-day notice period.


(2)If Corporation terminates Employee’s employment during the term of the
Agreement without Cause, Corporation shall be obligated to pay Employee as
follows:


i.
pay Employee’s Base Salary as set forth in Paragraph 5 of this Agreement from
the Termination Date through the remainder of the term of the Agreement. The
payment of such Base Salary shall be in accordance with the regular payroll
schedule applicable to all other similarly-situated active executive employees
of Corporation commencing with the next regularly scheduled payday after the
Termination Date, with any portion of such amount that is payable within the six
(6) month period beginning on the date of his Separation from Service being paid
in a lump sum upon the day after the six (6) month anniversary of his Separation
from Service;



ii.
pay Employee any Management Incentive Plan or other bonus to which he is
entitled under Paragraph 7 of this Agreement on a pro-rated basis. Such
pro-rated bonus shall be calculated based upon the number of calendar days in
the calendar year up to Employee’s Termination Date divided by the total number
of calendar days in the calendar year. Such bonus shall be paid to Employee in
accordance with the terms of the Management Incentive Program or other bonus
plan, except that Employee’s performance shall be considered to be “on target”
at the time of his Termination Date. If the Termination Date occurs after the
end of the calendar year in which the notice of termination is given, (a) the
bonus payment for the calendar year in which such notice is given will be paid
without any pro-ration, and (b) the pro-ration described herein will apply to
the next calendar year (i.e., the calendar year in which the Termination Date
occurs), and the bonus for such next calendar year shall be paid upon Employee’s
Separation from Service in a lump sum between January 1 and March 15, inclusive,
of the calendar year following the calendar year in which the Termination Date
occurs or, if later, on the date after the six (6) month anniversary of
Employee’s Separation from Service. Notwithstanding the foregoing, in the event
Corporation terminates Employee’s employment without Cause during the calendar
year 2011 or -2012, Corporation will pay Employee a MIP bonus equal to two (2)
times his Base Salary;


7

--------------------------------------------------------------------------------






iii.
continue to honor all fully vested stock options, subject to the terms and
conditions of the applicable stock option grant or agreement, which were granted
to Employee prior to the Termination Date;



iv.
continue to pay or provide to Employee all of the retirement, health, life and
disability benefits, as are provided for in this Agreement or under any
programs, plans or policies covering Employee at the time of the Termination
Date, from the Termination Date through the remainder of the term of the
Agreement. Notwithstanding the foregoing, after Employee stops rendering
services on behalf of Corporation, Employee shall not actively participate in
any retirement plan qualified under Section 401(a), Section 401(k), any employee
stock purchase plan under Section 423, any fully insured benefit for which the
insurer does not allow post-employment participation, or any other plan or
benefit that Corporation or the third-party insurer of such benefit reasonably
determines is not suitable or available for post-employment participation.
Furthermore, to the extent that Employee is paid or provided with any benefits
under this provision after the Termination Date, Employee understands and agrees
that his entitlement to such benefits or the level of such benefits is subject
to change or termination in the event that the applicable benefit is modified,
amended or eliminated by Corporation or the Board.



(F)Resignation by Employee with “Good Reason”.


(1)Subject to the terms of this Paragraph 13(F), Employee may resign his
employment during the term of the Agreement for “Good Reason.”


(2)For purposes of this Agreement, “Good Reason” shall mean:


i.
Corporation’s material breach of any material provision of this Agreement;



ii.
Corporation’s change of Employee’s title as Global Chief Investment Officer
and/or Employee’s working facilities pursuant to Paragraph 10, without consent
of Employee;



iii.
Corporation’s assignment to Employee, without consent of Employee, of duties
that are materially different from the duties described in Paragraph 2 of this
Agreement;



iv.
Corporation’s material reduction of Employee’s Base Salary as set forth in
Paragraph 5.



(3)
Notwithstanding the foregoing, Employee shall have Good Reason under this
Agreement only if (i) he first provides Corporation with a


8

--------------------------------------------------------------------------------




written statement of the grounds upon which his claim of Good Reason is based
within ninety (90) days of the alleged events which he believes establishes Good
Reason to resign his employment; and (ii) Corporation is given thirty (30) days
to substantially cure or correct the events which gave rise to Employee’s claim
that he has Good Reason to terminate the Agreement. In the event that
Corporation is unable to substantially cure or correct the events which gave
rise to Employee’s claim that he has Good Reason to terminate the Agreement, the
Termination Date shall be the earlier of (i) the date Corporation provides
notice to Employee that it will not cure or correct the events which gave rise
to Employee’s claim that he has Good Reason to terminate the Agreement, or (ii)
the expiration of the sixty-day cure or correction period.


(4)If Employee resigns his employment for Good Reason, Corporation shall be
obligated to pay Employee according to the terms set forth in Paragraph
13(E)(2)(i)-(iv) of this Agreement.


(G)Resignation by Employee Without Good Reason.


(1)Employee may resign his employment at any time during the term of the
Agreement without Good Reason by providing Corporation with at least sixty (60)
days written notice. At its sole discretion, however, Corporation may direct
Employee to cease rendering services to Corporation prior to the expiration of
the sixty-day notice period.


(2)If Employee resigns his employment without Good Reason, Corporation shall be
obligated to pay Employee according to the terms set forth in Paragraph
13(D)(4)(i)-(iii). However, Employee’s 2012 MIP bonus is subject to pro-ration
based on the number of days in calendar year 2012 that he actually worked
pursuant to Paragraph 7 of this Agreement.


(H)Violation of Restrictive Covenants. Corporation and Employee agree that, in
the event that Employee violates any of the covenants set forth in Paragraph 14
of this Agreement, Corporation shall only be obligated to pay Employee his Base
Salary as provided in Paragraph 5 through the Termination Date and honor all
fully vested stock options, subject to the terms and conditions of the
applicable stock option grant or agreement, which were granted to Employee prior
to the Termination Date. It is expressly understood and agreed that nothing in
this Paragraph 13 in any way limits Corporation’s rights under Paragraph 14.


(I)Release. Prior to payment of any amount or provision of any benefit pursuant
to Section 13(E)(2)(i)-(iv) (i.e., the consideration provided for a “Without
Cause” termination or for “Good Reason” resignation), Employee shall have
executed a general release in favor of Corporation and its Affiliates and
related parties in such form as is reasonably required by the Corporation, and
any waiting or revocation periods contained in such release shall have expired.
In the event that Employee fails to execute a general release in favor of
Corporation and its Affiliates and related parties, Employee shall not be
entitled to any payments or benefits pursuant to

9

--------------------------------------------------------------------------------




Section13(E)(2)(i)-(iv).


(J)Cooperation After Notice of Termination. Following any notice of termination
by Corporation or Employee, Employee shall fully cooperate with Corporation in
all matters relating to the winding up of his pending work on behalf of
Corporation and the orderly transfer of any such pending work to other employees
of Corporation as may be designated by the Board; and to that end, Corporation
shall be entitled to full-time services of Employee through the Termination Date
and such full-time or part-time services of Employee as Corporation may
reasonably require during all or any part of the sixty (60) day period that
follows the Termination Date; provided, the parties acknowledge that, depending
on the level of services so required, the provision of such services may delay
the timing of Employee’s Separation from Service.


(K)Separate Payments. Each payment made to Employee pursuant to this Paragraph
13 shall be treated as a separate payment for purposes of Section 409A.


14.Covenants.


(A)Confidential Information. Employee acknowledges that, in his position with
Corporation, he will obtain confidential business and proprietary information
regarding Corporation and its Affiliates. For purposes of this Agreement,
“Confidential Information” means data and information relating to Corporation’s
or its Affiliates’ business, regardless of whether the data or information
constitutes a Trade Secret as that term is defined by law, which data or
information: (a) is disclosed to Employee or of which Employee becomes aware as
a consequence of Employee’s relationship with Corporation; (b) has value to
Corporation; (c) is not generally known to competitors of Corporation; and (d)
which includes, but is not limited to, Trade Secrets, methods of operation,
names of customers, price lists, financial information and projections,
personnel data, and similar information. Provided, however, that Confidential
Information shall not mean data or information (A) which has been voluntarily
disclosed to the public by Corporation, except where such public disclosure has
been made by Employee without authorization from Corporation; (B) which had been
independently developed and disclosed by others; or (C) which has otherwise
entered the public domain through lawful means.


This definition shall not limit any definition of “confidential information” or
any equivalent term under applicable state or federal law.
Employee understands and agrees that all Confidential Information and all
physical embodiments thereof constitute valuable assets of Corporation and its
Affiliates, will remain Corporation’s and its Affiliates’ sole and exclusive
property, and may not be converted to Employee’s own use. Employee warrants and
agrees that, unless done on behalf of Corporation or its Affiliates, Employee
will not reproduce, use, distribute, disclose, publish, misappropriate or
otherwise disseminate any Confidential Information and will not take any action
causing, or fail to take any action to prevent, any Confidential Information to
lose its character as Confidential Information until and unless such
Confidential Information loses its status as Confidential Information through no
fault, either directly or indirectly, of Employee. Anything herein to the

10

--------------------------------------------------------------------------------




contrary notwithstanding, Employee shall not be restricted from disclosing or
using Confidential Information that is required to be disclosed by law, court
order or other legal process; provided, however, that in the event such
disclosure is required by law, Employee shall first provide Corporation with
prompt notice of such requirement in time to permit Corporation or its Affiliate
to seek an appropriate protective order or other similar protection prior to any
such disclosure by Employee.
(B)Nondisclosure of Trade Secrets. For purposes of this Agreement, “Trade
Secrets” means any information regarding Corporation or any of its Affiliates,
their activities, business, customers or vendors, without regard to form,
including but not limited to a formula, pattern, compilation, program, device,
method, technique, product, system, or process, design, prototype, procedure, or
code that: (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use; and (ii) is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy. Trade Secret shall include, but not be limited to, investment
strategies, financial data, financial reports, financial systems, investment
process, financial modeling, asset management strategy, customer lists, customer
billing and pricing information, technical information regarding Corporation’s
and any of its Affiliates’ intellectual property, product development
information, patent information and all other information permitted to be
covered under applicable law. “Trade Secret” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of
Corporation or its Affiliates. This definition shall not limit any definition of
“trade secret” or any equivalent term under applicable law.


Employee understands and agrees that all Trade Secrets and all physical
embodiments thereof constitute valuable assets of Corporation and its
Affiliates, will remain Corporation’s and its Affiliates’ sole and exclusive
property, and may not be converted to Employee’s own use. Employee agrees that
throughout the Term of this Agreement and at all times thereafter Employee will
not directly or indirectly, transmit or disclose any Trade Secret to any person
or entity, and will not make use of any Trade Secret, directly or indirectly,
for himself or for others, without the prior written consent of Corporation, and
will not take any action causing, or fail to take any action to prevent, any
Trade Secret to lose its character as a Trade Secret.
(C)Assignment of Inventions. If, at any time during the term of his employment,
Employee (either alone or with others) makes, conceives, creates, develops,
discovers, invents or reduces to practice any “Protected Work” that (1) is
directly related to the business of Corporation or any of its Affiliates or any
policyholder or customer thereof, or any of the products or services developed,
manufactured or sold by Corporation or any of its Affiliates or that may be used
in relation therewith; (2)  results from tasks assigned to Employee by the
Board, the Corporation, and any of its Affiliates; or (3) results directly from
the use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by Corporation or any of its Affiliates, then Employee
agrees that the “Protected Work” and the benefits shall immediately become the
sole and absolute property of Corporation and its Affiliates and their assigns,
and Employee hereby assigns all rights he may have in such

11

--------------------------------------------------------------------------------




Protected Work, and all benefits and rights resulting therefrom, to Corporation
and its Affiliates. The term “Protected Work” means any and all ideas,
inventions, formulas, source codes, object codes, techniques, processes,
concepts, systems, programs, software, software integration techniques, hardware
systems, schematics, flow charts, computer data bases, data compiled for clients
or others, client lists, trademarks, service marks, brand names, trade names,
compilations, documents, data, notes, designs, drawings, technical data and/or
training materials, including improvements thereto or derivatives therefrom,
whether or not patentable, or subject to copyright or trademark or trade secret
protection.


(D)Non-Solicitation of Employees and Associates. Employee understands and agrees
that the relationship between Corporation and its employees, agents, and
independent contractors constitutes a valuable asset of Corporation and may not
be converted to Employee’s own use. Employee likewise understands and agrees
that the relationship between any of Corporation’s Affiliates and their
employees, agents, and independent contractors constitutes a valuable asset of
such Affiliate and may not be converted to Employee’s own use. Employee agrees
that during his employment with Corporation and for a twenty-four (24) month
period following the termination his employment for any reason, Employee shall
not, directly or indirectly, solicit, recruit, hire or induce any employee,
agent, or independent contractor of Corporation to terminate his or her
engagement with Corporation or any of such Affiliate so as to work for any other
person or business; provided however, that the restrictions set forth in this
subparagraph shall only apply to employees, agents, or independent contractors
with whom Employee worked or communicated during the twenty-four (24) month
period preceding the end of his employment with Corporation.


(E)Non-Solicitation of Customers and Distributors. Employee understands and
agrees that the relationship between Corporation and each of its accounts,
policyholders, customers, prospects and distributors constitutes a valuable
asset of Corporation and may not be converted to Employee’s own use. Employee
likewise understands and agrees that the relationship between any of
Corporation’s Affiliates and their policyholders, customers, prospects and
distributors constitutes a valuable asset of such Affiliate and may not be
converted to Employee’s own use. Employee agrees that during his employment with
Corporation and for a twenty-four (24) month period following the termination of
his employment for any reason, Employee shall not, directly or indirectly, on
behalf of any person or business, solicit, contact, or call upon any account,
policyholder, customer, customer prospect, or distributor of Corporation, or any
representative of Corporation or any of its Affiliates, for the purpose of
providing any service or product competitive with any service or product sold or
provided by Corporation or any of its Affiliates during Employee’s employment
with Corporation; provided, however, the restrictions set forth in this
subparagraph shall apply only to policyholders, customers, prospects, or
distributors of Corporation or any of its Affiliates, or representatives of
Corporation or any of its Affiliates, with which Employee had Material Contact
on behalf of Corporation or any such Affiliate during the twenty-four (24) month
period preceding the end of his employment with Corporation. “Material Contact”
is contact between Employee and another person or entity with whom or which
Employee dealt on behalf of Corporation or any Affiliate, whose dealings with
Corporation or any Affiliate were coordinated or supervised by

12

--------------------------------------------------------------------------------




Employee, or about whom Employee obtained Confidential Information in the course
of Employee’s employment for Corporation.


(F)Non-Competition. Unless performed or provided on behalf of Corporation or any
Affiliate, Employee agrees that during his employment with Corporation and for a
twelve (12) month period following the termination of his employment for any
reason, Employee shall not, directly or indirectly, engage in any activities or
provide any products or services of the type he conducted, authorized, offered,
or provided on behalf of Corporation or any Affiliate at any time within
twenty-four (24) months prior to the cessation of Employee’s employment, in the
Territory, for any person or business which competes with Corporation or any
Affiliate. For purposes of this Agreement, “Territory” shall mean the
continental U.S., Japan and any other country in which Corporation does business
during the twelve-month period prior to the termination of his employment.


(G)Remedies for Breach. Employee acknowledges that the covenants specified in
this Paragraph 14 contain reasonable limitations as to time, area, and scope of
activities to be restricted and that such promises do not impose a greater
restraint on Employee than is necessary to protect the goodwill, Confidential
Information, Trade Secrets, customer and employee relations, and other
legitimate business interests of Corporation and its Affiliates. Employee and
Corporation agree that Employee’s obligations under each of the above covenants
are separate and distinct. Employee also acknowledges and agrees that any
violation of the covenants set forth in this Paragraph 14 would bestow an unfair
competitive advantage upon any person or entity that might benefit from such
violation, and would necessarily result in substantial and irreparable damage
and loss to Corporation. Accordingly, in the event of a breach or a threatened
breach by Employee of this Paragraph 14, Corporation shall be entitled to an
injunction restraining Employee from such breach or threatened breach, as well
as recovery of its costs and reasonable attorneys’ fees. Nothing herein shall be
construed as prohibiting Corporation from pursuing any other remedies available
to it for such breach or threatened breach. Additionally, in the event of such
breach, Corporation shall have no further obligation under this Agreement. In
the event that Corporation should seek an injunction hereunder, Employee waives
any and all requirements that Corporation post a bond or any other security.


15.No Requirement to Seek Employment and No Offset. Corporation agrees that, if
Employee's employment is terminated by Corporation without Cause during the term
of this Agreement or by Employee for Good Reason during the term of this
Agreement, Employee is not required to seek other employment or attempt in any
way to reduce the amounts payable to Employee by Corporation pursuant to the
applicable terms of this Agreement; it being understood and agreed that the
amount of any payment or benefit to Employee provided for hereunder shall not be
reduced by any compensation or other benefits earned by Employee as a result of
his employment by another employer.


16.Waiver of Breach or Violation Not Deemed Continuing. The waiver by either
party of a breach or violation of any provision of this Agreement shall not
operate as or be construed to be a waiver of any subsequent breach hereof.

13

--------------------------------------------------------------------------------






17.Notices. All notices, requests, demands and other communications hereunder
shall be given in writing and shall be: (A) personally delivered; (B) sent by
telecopier, facsimile transmission or other electronic means of transmitting
written documents; (C) sent to the parties at their respective addresses
indicated herein by certified U.S. mail, return receipt requested and postage
prepaid; or (D) sent to the parties at their respective addresses indicated
herein by private overnight mail courier service, delivery fee prepaid. The
respective addresses to be used for all such notices, demands or requests are as
follows:


To Corporation:        Aflac
1932 Wynnton Road
Columbus, GA 31999
Attention: General Counsel
Fax: 706-596-3577


To Employee:            Eric Kirsch
                                
If personally delivered, such communication shall be deemed delivered upon
actual receipt. If electronically transmitted, such communication shall be
deemed delivered the new business day after transmission (and sender shall bear
the burden of proof of delivery). If sent by U.S. mail, such communication shall
be deemed delivered as of the date of delivery indicated on the receipt issued
by the relevant postal service, or, if the addressee fails or refuses to accept
delivery, as of the date of such failure or refusal. If sent by overnight
courier, such communication shall be deemed delivered upon receipt. Any party
may change his or its address for the purposes of this Agreement by giving
notice thereof in accordance with this paragraph.


18.Authority. All actions and elections to be taken or made by Corporation under
this Agreement shall be taken only by action of, or with the express approval
of, the Board or a designee thereof.


19.Arbitration Agreement. Employee will be required to execute Corporation’s
standard employee Arbitration Agreement as a condition of employment. The
Arbitration Agreement is incorporated herein by reference.


20.Compliance with Policies and Laws. Employee agrees to comply with any and all
of Corporation’s policies, work rules and standards of conduct and pledges to
observe order and discipline of work. Employee agrees to abide by the laws of
the United States and all other applicable jurisdictions and to exercise good
judgment in the best interest of Corporation and its Affiliates.


21.Rights to Materials and Return of Materials. All records, files, software,
software code, memoranda, reports, price lists, customer lists, drawings, plans,
sketches, documents, technical information, information on the use, development
and integration of software, and the like (together with all copies of such
documents and things) relating to the

14

--------------------------------------------------------------------------------




business of Corporation, which Employee shall use or prepare or come in contact
within the course of, or as a result of Employee’s employment or other
engagement by Corporation or any of its Affiliates shall remain the sole
property of Corporation or any such Affiliate. Laptop computers, other
computers, software and related data, information and things provided to
Employee by Corporation or any of its Affiliates or obtained by Employee,
directly or indirectly, from Corporation or any of its Affiliates, also shall
remain the sole property of Corporation or any such Affiliate. Upon the
termination of Employee’s employment with Corporation for any reason or upon the
prior demand of Corporation or any of its Affiliates, Employee shall immediately
return all such materials and things in Corporation or any of its Affiliates,
Employee shall immediately return all such materials and things to Corporation
or any such Affiliate and shall not retain any copies or remove or participate
in removing any such materials or things from the premises of Corporation or any
such Affiliate after termination or upon Corporation’s or any Affiliate’s
request for return.


22.Severability. The paragraphs and provisions set forth in this Agreement,
including the covenants set forth in Paragraph 14, shall be considered and
construed as separate and independent paragraphs, provisions and covenants.
Should any part or provision of any such paragraph, provision or covenant be
held invalid, void or unenforceable in any court of competent jurisdiction, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other paragraph, provision or covenants of this Agreement.
Moreover, if any provision of the covenants contained in Paragraph 14 is found
to be invalid or unenforceable by a court of competent jurisdiction because of
its duration, the definition of activities or the definition of information
covered is invalid or unreasonable in scope, the invalid or unreasonable term
shall be redefined, or anew enforceable term provided, such that the intent of
Corporation and Employee in agreeing to the covenants will not be impaired and
the provision in question shall be enforceable to the fullest extent to the
applicable law.


23.Governing Law. Regardless of any place where this Agreement may be executed
or performed, this Agreement shall be construed and interpreted according to the
internal laws of the State of Georgia, excluding any choice of law rules that
may direct the application of the laws of another jurisdiction. With respect to
any action to enforce the provisions contained in Paragraph 14 of this
Agreement, Employee hereby (a) submits to personal jurisdiction in the State of
Georgia for any action arising out of or in connection with this Agreement; (b)
waives any and all personal rights under the laws of any state to object to
jurisdiction within the State of Georgia; and (c) agrees that for any cause of
action arising out of or in connection with this Agreement, venue is proper in
any state or federal court within Georgia.


24.Paragraph Headings. The headings of the paragraphs herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.


25.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


26.Acknowledgements. Employee acknowledges and agrees that he has read and
reviewed this Agreement in its entirety and that he has been given the
opportunity to ask

15

--------------------------------------------------------------------------------




Corporation about this Agreement. Employee further acknowledges and agrees that
he has been given an opportunity to consult with an attorney of his choice
regarding this Agreement.


27.Integrated Agreement. This Agreement is intended by the parties hereto to be
the final expression of their agreement with respect to the subject matter
hereof and this is the complete and exclusive statement of the terms of their
agreement, notwithstanding any representations, statements or agreements to the
contrary heretofore made. This Agreement may be modified only by a written
instrument signed by each of the parties hereto expressly stated that it is
intended to amend this Agreement.


28.Section 409A. This Agreement is intended to comply with the requirements of
Section 409A and shall be construed accordingly. Any payments or distributions
to be made to Employee under this Agreement upon a Separation from Service (as
defined above) of amounts classified as “nonqualified deferred compensation” for
purposes of Section 409A, payable due to a separation from service and not
exempt from Section 409A, shall in no event be made or commence until six (6)
months after such separation from service. Each payment of nonqualified deferred
compensation under this Agreement shall be treated as a separate payment for
purposes of Section 409A. Where this Agreement provides that a payment will be
made upon a specified date or during a specified period, such date or period
will be the Section 409A “payment date” or “payment period”, but actual payment
will be made no later than the latest date permitted under Section 409A and the
regulations thereunder (generally, by the later of the end of the calendar year
in which the payment date falls, or the fifteenth day of the third calendar
month after the payment date occurs).


IN WITNESS WHEREOF, Corporation has hereunto caused its name to be signed and
its seal to be affixed by its duly authorized officer, and Employee has hereunto
set his hand and seal, all being done in duplicate originals, with one original
being delivered to each party as of the day and year first above written.


ERIC KIRSCH
 
 
American Family Life Assurance Company of Columbus
 
 
 
 
 
 
 
 
/s/ Eric Kirsch
 
By:
/s/ Daniel P. Amos
Eric Kirsch
 
 
Daniel P. Amos
Chairman and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
/s/ Catherine H. Coppedge
Witness
 
 
Attest
 
 
 
 
 
 
 
 
8/26/2011
 
 
 
Date
 
 
Date




16

--------------------------------------------------------------------------------




EXHIBIT A TO EMPLOYMENT AGREEMENT


SCHEDULE OF COMPENSATION










Initial base salary at an annual rate of $550,000.00



17